Case 5:20-cv-02235-AB Document 7 Filed 05/13/21 Page 1of1

MANDRACCHIA LAW, LLC.
ATTORNEYS AT LAW

2024 Cressman Road, Second Floor
P. O. Box 1229
Skippack, PA 19474-1229
telephone: 610.584.0700 fax 610.584.0507

CHARLES D, MANDRACCHIA*
JEFFREY W. SODERBERG direct email: jsoderberg@mmattorneys.com

 

*member of Pennsylvania and New Jersey Bar

May 12, 2021

Via FEDEX

Clerk’s Office

Room 2609, Second Floor

US. District Court for the Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse

601 Market Street

Philadelphia, PA 19106

Attn: Ms. Nicole Durso, Interim Operations Manager

RE: Timothy Greco M.D., et al. v. People’s Republic of China, et al., United States
District Court for the Eastern District of Pennsylvania, No. 20-2235

Dear Ms. Durso:

Enclosed is a FedEx Envelope with enclosed documents, which is addressed to
the Secretary of State in Washington, DC. This document package is for dispatch and
service by the clerk of court under 28 U.S.C. Section 1608 (a)(4) to the United States
Secretary of State in Washington, DC, to be transmitted by the Secretary through
diplomatic channels to each of the Defendants in the above referenced matter: the
People’s Republic of China (two copies of summons and complaint and notice of suit,
and translation of these documents into Chinese) and the Chinese Communist Party (two
copies of summons and complaint and notice of suit, and translation of these documents
into Chinese).

If you have any questions or need any additional information, please contact me.
Thank you very much for your attention to this matter.

Very truly yours,
MANDRACCHIA LAW, LLC

By: . — ner I :
Jefiftey WV . Soderberg, Esquire C)

 
